Case 9:20-cv-00217-RC-ZJH Document 3 Filed 11/02/20 Page 1 of 1 PageID #: 23



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

ELVIN WORTHEY                                      §

VS.                                                §               CIVIL ACTION NO. 1:20cv366

UNITED STATES OF AMERICA                           §


               MEMORANDUM OPINION AND ORDER REGARDING VENUE

         Petitioner Elvin Worthey, proceeding pro se, filed this petition for writ of habeas corpus
pursuant to 28 U.S.C. § 2241. Petitioner challenges the way the Bureau of Prisons has calculated

the service of a federal sentence.

                                              Discussion

         A petition filed pursuant to Section 2241 must be filed in the federal judicial district where

the petitioner is incarcerated. Petitioner is incarcerated in Livingston, Texas, which is in Polk
  .
County, Texas. As Polk County is located in the Eastern District of Texas, venue is proper in this

court.

         However, while Polk County is located within the Eastern District of Texas, it is in the

Lufkin Division, rather than the Beaumont Division. As a result, this case should be transferred to

the Lufkin Division of this court.

                                               ORDER

         For the reasons set forth above, it is ORDERED that this petition for writ of habeas corpus

is TRANSFERRED to the Lufkin Division of this court.

                      SIGNED this the 2nd day of November, 2020.




                                                           ____________________________________
                                                           KEITH F. GIBLIN
                                                           UNITED STATES MAGISTRATE JUDGE
